Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Hashimoto (US 20160211490), Tanaka (US 20130323573) and “BYK-P 4102 Data Sheet” as cited on the record.  Hashimoto is relied on to teach a packaging composition comprising of a coating layer formed with polymer resin, pigment/dye, and inorganic pigment [0017, 0019, 0112].  However, Hashimoto does not disclose a container as claimed or the polymer structure of the compatibilizer.  Tanaka is relied on to teach a container having bottom wall and side walls with partition walls.  However, Tanaka does not disclose that each of the bottom wall and the plurality of side walls is formed of the claimed composite where the composite defines inner and outer surfaces of the bottom wall and inner and outer surfaces of the plurality of side walls.  BYK is relied on to teach the claimed polymer structure of the compatibilizer but does not further cure the deficit of Hashimoto.  For the reasons above, claims 1-6, 8, 11, and 13-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723